     Case 1:19-cr-00630-PAC Document 37
                                     38 Filed 04/26/21
                                              04/27/21 Page 1 of 2



                      /$:2)),&(2)$17+21<&(&877,
                            %URDGZD\6XLWH
                           1HZ<RUN1HZ<RUN
                             3KRQH  
                              &HOO  
                              )D[  
                           DQWKRQ\FHFXWWL#JPDLOFRP

                                                                   4/27/2021
                                     April 26, 2021                The matter is adjourned to
                                                                   June 15, 2021 at 11 AM. SO
BY EMAIL & ECF                                                     ORDERED.
The Honorable Paul A. Crotty
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re: United States v. Conor Gannon; 19 Cr. 630 (PAC)

Dear Judge Crotty:

       As the Court is aware, I represent Conor Gannon in the above matter. A status
conference is scheduled for April 27, 2021 at 12 p.m.

      I write, without objection from the Government, to respectfully request that the
proceeding be adjourned until mid-June 2021.




       I
     Case 1:19-cr-00630-PAC Document 37
                                     38 Filed 04/26/21
                                              04/27/21 Page 2 of 2




       Accordingly, we respectfully request an adjournment of the status conference
until mid-June 2021.

      Thank you for your consideration.


                                          Respectfully submitted,

                                                 /s/

                                          Anthony Cecutti




                                          2
